Exhibit 10.4

 

FIRST AMENDMENT TO SEPARATION AGREEMENT

 

This First Amendment to Separation Agreement is entered into between David
Buchen (“Executive”) and Amneal Pharmaceuticals LLC and Amneal Pharmaceuticals,
Inc. (“Amneal” or the “Company”) as of November 4, 2019 (the “Amendment
Effective Date”).

WHEREAS, Executive and the Company are parties to that certain Separation
Agreement dated August 2, 2019 the (“Separation Agreement”); and

 

WHEREAS, Executive and the Company desire to amend the Separation Agreement as
set forth herein.

 

NOW THEREFORE, EXECUTIVE AND THE COMPANY HEREBY AGREE AS FOLLOWS:

 

1. Section 1 of the Separation Agreement entitled “Termination of Employment” is
hereby amended by deleting “November 5, 2019” and replacing it with “February 3,
2020.”

 

2. Except as specifically amended by this First Amendment to Separation
Agreement, all other terms and provisions of the Separation Agreement remain in
full force and effect. Any signature on this First Amendment to Separation
Agreement transmitted via electronic mail or otherwise transmitted in portable
document format (.pdf) shall have the full force and effect of an original
signature.

 

 

 

DAVID BUCHEN

AMNEAL PHARMACEUTICALS, INC. AMNEAL PHARMACEUTICALS LLC

 

 

By: /s/ David Buchen

By: /s/ Nikita Shah

 

 

Print Name: David Buchen

Print Name: Nikita Shah

 